       CASE 0:20-cv-02066-WMW-TNL Doc. 47 Filed 10/06/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MINNESOTA


 ANGELA CRAIG, and
 JENNY WINSLOW DAVIES                           Case No.: 0:20-cv-02066 WMW/TNL

               Plaintiffs,
                                                DECLARATION OF TIM DAVIS IN
 v.                                             SUPPORT OF PROPOSED-
                                                DEFENDANT TYLER KISTNER’S
 STEVE SIMON, in his official capacity          OPPOSITION TO PLAINTIFFS’
 as Minnesota Secretary of State,               MOTION FOR PRELIMINARY
                                                INJUNCTION
               Defendant.



        I, Tim Davis, declare as follows:

       1.     I am over 18 years of age. I make this declaration based on personal

knowledge of the below facts, which are true and accurate to the best of my

knowledge and belief, and made in opposition to Plaintiffs’ motion for preliminary

injunction.

       2.     I am the Co-Chair of the Legal Marijuana Now Party (“LMNP”) in

Minnesota. In my role, I represent LMNP in our efforts to maintain our status as a

major political party in Minnesota and present our platform to voters. I am a resident

of Minneapolis, Minnesota.

       3.     LMNP’s candidate for Congress in the Minnesota’s Second

Congressional District, Adam Weeks, passed away on September 21, 2020. On

Sunday, October 4, 2020, in accordance with Minn. Stat. § 204B.13 and based on the

position of the Minnesota Secretary of State, we nominated Paula Overby to be

                                            1
       CASE 0:20-cv-02066-WMW-TNL Doc. 47 Filed 10/06/20 Page 2 of 3




LMNP’s candidate for the upcoming Second Congressional District election. We

have informed members of our party and supporters of Ms. Overby’s candidacy.

       4.     LMNP reaches voters by participating in activities such as door

knocking, and by providing promotional supplies for its candidates. We engaged in

these activities for Mr. Weeks and will continue these efforts for Ms. Overby.

       5.     I understand that Representative Craig has filed a lawsuit to declare the

special election statute unconstitutional.

       6.     Even though it was LMNP’s candidate who passed away,

Representative Craig did not notify LMNP that a lawsuit was to be filed. LMNP

currently lack the resources to defend its interests in federal court and support its

candidates for office at the same time.

       7.     If Representative Craig were to succeed in its lawsuit, it would impact

LMNP and our voters greatly, as well as other third parties around the state.

Elections give parties like LMNP an opportunity to get issues in front of voters and

the other major parties. Without the opportunity provided by the special election

statute due to the passing of Mr. Weeks, LMNP will be unable to have the same

opportunity to get its issues in front of voters and LMNP supporters will be without

an opportunity to support the party’s chosen candidate, Ms. Overby.

       8.     In the 2018 general election, over 17,000 voters in the Second

Congressional district supported LMNP’s candidate for State Auditor according to

the Secretary of State’s website. LMNP did not at that time have a candidate for

Congress in the Second Congressional district.

                                              2
       CASE 0:20-cv-02066-WMW-TNL Doc. 47 Filed 10/06/20 Page 3 of 3




       9.     LMNP specifically sought a candidate in the Second Congressional

district race in 2020 because of its success in the 2018 election.

       10.    Based on information and belief, LMNP’s goal is to exceed the 17,000

vote benchmark established in 2018 in the Second Congressional District. If

Representative Craig succeeds, the members of LMNP and other supporters will not

be entitled to elect a member of Congress from LMNP on the existing ballots who

could serve in office, and our voters would be denied the opportunity to elect a

member of their choice.

       11.    I declare under penalty of perjury under the laws of the United States of

American that the foregoing is true and correct.



     Executed on October        6                 Minneapolis
                                       , 2020, at _______________ , Minnesota


                                                                    s/Tim Davis
                                                               ______________________
                                                              Tim Davis




                                             3
